APPEAL OF REUBEN ROSENBERG.Rosenberg v. CommissionerDocket No. 4671.United States Board of Tax Appeals3 B.T.A. 901; 1926 BTA LEXIS 2524; February 19, 1926, Decided Submitted December 15, 1925.  *2524 Samuel P. Garman, Esq., for the taxpayer.  L. C. Mitchell, Esq., for the Commissioner.  *902  Before GRAUPNER, TRAMMELL, and PHILLIPS.  This is an appeal from the determination of a deficiency in income tax for the year 1919 amounting to $2,904.18.  The deficiency results from a reduction by the Commissioner of the March 1, 1913, value of real estate, sold during the taxable year, below that reported by the taxpayer.  FINDINGS OF FACT.  The taxpayer during 1911 purchased real estate located on the southwest corner of Homan Avenue and Roosevelt Road, in the City of Chicago.  It consisted of a lot having 75 feet frontage on Roosevelt Road and 167 feet on Homan Avenue, running to an alley, on which was located a three-story building, consisting of a basement, seven 4-room apartments, six 6-room apartments, eleven 5-room apartments, and two stores.  The taxpayer purchased this property at a price which can not be fixed definitely but which was between $73,000 and $76,000 from the original builder, who was at that time in straightened circumstances and who sacrificed it for cash to save his other holdings.  The taxpayer, during the year 1919, sold the property*2525  for $110,000.  Some changes in the building had been made during the time the taxpayer owned it.  The taxpayer estimated the March 1, 1913, value of the property to be $110,000 in his income-tax return for 1919.  The Commissioner determined the March 1, 1913, value of the property to be $100,000, and, from the evidence before us, we find that amount to be correct.  DECISION.  The determination of the Commissioner is approved.